                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


KRISTEN R.,1                           )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 19-1089-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Supplemental Security Income (SSI) benefits pursuant to sections 1602 and

1614(a) of the Social Security Act, 42 U.S.C. §§ 1381a and 1382c(a) (hereinafter the

Act). Finding no error in the Administrative Law Judge’s (ALJ) decision, the court

ORDERS that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background


1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
       Plaintiff filed an application for SSI on February 12, 2016. (R. 26, 204-09). After

exhausting administrative remedies before the Social Security Administration (SSA),

Plaintiff filed this case seeking judicial review of the Commissioner’s decision pursuant

to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred in evaluating her allegations of

symptoms and failed to credit the severity of her pain resulting from her somatoform

disorder (Pl. Br. 8-12) and erred in his residual functional capacity (RFC) assessment

“because he failed to give good reasons to discount Dr. Sheafor’s opinions.” Id. at 13.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).



                                             2
       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 416.920; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

                                             3
Commissioner assesses claimant’s RFC. 20 C.F.R. § 416.920(e). This assessment is

used at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Evaluation of Symptom Allegations3

       Plaintiff claims the ALJ found she has severe impairments at step two which

included somatoform disorder, but then did not adequately consider her somatoform

disorder when evaluating her allegations of pain. (Pl. Br. 8). She argues that the ALJ



3
 Plaintiff titled this section of her Brief “Credibility Argument.” (Pl. Br. 8). For many
years, the term used to describe the evaluation of a claimant’s allegations of symptoms
resulting from her impairments was “credibility determination.” Although that term is no
longer used, the applicable regulation never used that term and the procedure for
evaluating a claimant’s allegations of symptoms has not significantly changed. Revisions
to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5871
(Jan. 18, 2017) (codified at 20 C.F.R. § 404.1529).
                                             4
failed to consider the effects of somatoform disorder is his evaluation of Plaintiff’s

allegations of pain and in his evaluation of the medical opinions. (Pl. Br. 10). Plaintiff

argues the “decision does not contain an easily discernable credibility analysis,” the

discussion does not mention Plaintiff’s somatoform disorder, and the ALJ relied on Dr.

Neufeld’s examination of Plaintiff but ignored Plaintiff’s physical allegations consistent

with her somatoform disorder. Id. (quoting Am. Psych. Ass’n, Diagnostic and Statistical

Manual of Mental Disorders, (DSM-IV-TR) 485 (4th ed. text revision 2000) (“The

common feature of the somatoform disorders is the presence of physical symptoms that

suggest a general medical condition ... and are not fully explained by a general medical

condition, by the direct effects of a substance, or by another mental disorder.”)).

       Plaintiff suggests the ALJ found her “skin sensitivity and hot flashes were not

severe impairments because objective medical evidence did not reveal any

abnormalities,” and argues that “cannot be a legitimate reason to discount [her]

allegations of these symptoms” because they are due to a somatoform disorder. Id. at 11.

She argues that remand is necessary for the ALJ to answer the real question, “whether the

symptoms, or the severity or intensity of the symptoms presented or alleged are

intentional or under voluntary control.” Id. (quoting Harris-Jackson v. Astrue, CIV. A.

11-1411-JWL, 2013 WL 27640 (D. Kan. Jan. 2, 2013)).

       The Commissioner argues the ALJ reasonably discounted Plaintiff’s allegations of

disabling symptoms. He notes the ALJ discounted Plaintiff’s allegations because they

are inconsistent with her reported daily activities, her testimony, and the function reports

she submitted. (Comm’r Br. 5). He points out that the ALJ discussed Plaintiff’s

                                              5
allegations of wrist pain, hot flashes, and skin sensitivity, and that in her application

materials and at the hearing Plaintiff complained primarily of wrist pain, but now

emphasizes skin sensitivity and hot flashes, which the ALJ also discussed and found did

not result in more than minimal limitations within the meaning of the Act. (Comm’r Br.

6-7). The Commissioner distinguishes Harris-Jackson because there the ALJ was

concerned with feigned effort and exaggerated symptoms whereas here the ALJ

considered Plaintiff’s wrist pain, hot flashes, and skin sensitivity and found the wrist pain

limited her to frequent manipulative activities and the skin sensitivity and hot flashes

resulted in no more than minimal limitations in Plaintiff’s ability to perform basic work

activities. Id. at 7.

       A.      Standard for Evaluating Allegations of Symptoms

       The Tenth Circuit has explained the analysis for considering subjective allegations

regarding symptoms. Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir. 1993)

(dealing specifically with pain).

       A claimant’s subjective allegation of pain is not sufficient in itself to
       establish disability. Before the ALJ need even consider any subjective
       evidence of pain, the claimant must first prove by objective medical
       evidence the existence of a pain-producing impairment that could
       reasonably be expected to produce the alleged disabling pain. This court
       has stated: The framework for the proper analysis of Claimant=s evidence
       of pain is set out in Luna v. Bowen, 834 F.2d 161 (10th Cir. 1987). We
       must consider (1) whether Claimant established a pain-producing
       impairment by objective medical evidence; (2) if so, whether there is a
       “loose nexus” between the proven impairment and the Claimant’s
       subjective allegations of pain; and (3) if so, whether, considering all the
       evidence, both objective and subjective, Claimant’s pain is in fact
       disabling.

Thompson, 987 F.2d at 1488(citations and quotation omitted).

                                               6
       In evaluating a claimant’s allegations of symptoms, the court has recognized a

non-exhaustive list of factors which should be considered. Luna, 834 F.2d at 165-66; see

also 20 C.F.R. '' 404.1529(c)(3), 416.929(c)(3. These factors include:

       the levels of medication and their effectiveness, the extensiveness of the
       attempts (medical or nonmedical) to obtain relief, the frequency of medical
       contacts, the nature of daily activities, subjective measures of credibility
       that are peculiarly within the judgment of the ALJ, the motivation of and
       relationship between the claimant and other witnesses, and the consistency
       or compatibility of nonmedical testimony with objective medical evidence.

Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (quoting Thompson, 987 F.2d at

1489).4

       The Commissioner has promulgated regulations suggesting relevant factors to be

considered in evaluating a claimant’s allegations of symptoms which overlap and expand

upon the factors stated by the court: Daily activities; location, duration, frequency, and

intensity of symptoms; factors precipitating and aggravating symptoms; type, dosage,

effectiveness, and side effects of medications taken to relieve symptoms; treatment for

symptoms; measures plaintiff has taken to relieve symptoms; and other factors

concerning limitations or restrictions resulting from symptoms. 20 C.F.R.

' 416.929(c)(3)(i-vii).

       B.     The ALJ’s Findings




4
 Luna, Thompson, and Kepler, were decided when the term used to describe the
evaluation of a claimant’s allegations of symptoms resulting from her impairments was
“credibility determination.” The three-step framework set out in Luna, based on 20
C.F.R. § 404.1529 (2017) is still the proper standard to be used as explained in the
regulations in effect on April 24, 2018, when this case was decided.
                                             7
       At step two, the ALJ found Plaintiff has severe impairments, including a history of

tenosynovitis of the right wrist, carpal tunnel syndrome, depression, anxiety, personality

disorder, and somatoform disorder. (R. 28). He recognized Plaintiff’s testimony of skin

sensitivity and hot flashes. Id. He noted “the record does not indicate any limitations as

a result of these impairments,” and found “that these impairments are not severe

impairments as defined in 20 CFR 416.920(c) and SSRs 85-28 and 96-3p, in that they do

not cause more than a minimal limitation of physical or mental ability to do basic work

activities.” Id. at 29. In his step three analysis, the ALJ specifically considered Listing

12.07—Somatic symptom and related disorders. Id. He noted that in one function report

Plaintiff reported having trouble following instructions and in a later function report she

reported no difficulty following instructions. Id. at 29, 30 (citing Exs. 1E, 8E). He noted

Plaintiff testified she spends time only with her parents and fiancé, but later reported that

she goes to church on Easter and Christmas Eve. Id. at 30. He noted that Plaintiff

reported she needs special reminders to perform basic self-care tasks, but later reported

she has only physical limitations in performing daily activities. Id.

       The ALJ found Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of [her] symptoms are not entirely consistent with the medical evidence

and other evidence in the record for the reasons explained in this decision.” Id. at 33. He

cited additional inconsistencies. “Although in her first function report she reported

difficulty handling money, following instructions, and side effects from medications, in

her second report she reported none of these issues.” Id. He also noted her testimony of

activities, some of which are inconsistent with allegations of disability. “She lives with

                                              8
her fiancé. She attended and graduated college. Her medications and therapy help her

psychiatric symptoms. She goes grocery shopping. She does the dishes and vacuums.

She does laundry.” (R. 33).

       C.     Analysis

       While the ALJ’s evaluation of Plaintiff’s allegations of symptoms is not contained

within one paragraph or one section of his decision, as the court’s summary reveals, the

evaluation is discernible and contrary to Plaintiff’s claim his evaluation does mention the

symptoms of wrist pain, hot flashes, and skin sensitivity which are consistent with her

somatoform disorder. Regarding skin sensitivity and hot flashes, the ALJ found “the

record does not indicate any limitations as a result of these impairments.” (R. 28)

(emphasis added). Plaintiff’s argument that the ALJ found these impairments not severe

“because objective medical evidence did not reveal any abnormalities” is not borne out

by the decision. Although the ALJ noted negative sudomotor function test and

EMG/NCS (electromyogram/nerve conduction study) his conclusion, as quoted above,

was that in the end the record does not indicate any limitation from these impairments.

       Plaintiff makes a general argument that the ALJ’s reliance on Dr. Neufeld’s

mental status examination does not capture the evidence of physical allegations

consistent with somatoform disorder (Pl. Br. 10), but she does not point to record

evidence of specific functional limitations resulting from these impairments. Plaintiff

points to her reports of pain to several providers and notes providers recorded that she

was emotional and dramatic, “quite manic,” and writhing in pain and Dr. Sheafor

diagnosed somatic symptom disorder. Id. at 8-9. This evidence justifies Dr. Sheafor’s

                                             9
diagnosis which the ALJ accepted but does not demonstrate any functional limitation.

Moreover, Plaintiff’s assertion that Dr. Sheafor “noted an emotional and dramatic affect”

and “opined [she] was in genuine pain” is not precisely what that record reveals. Id. at 8

(citing R. 474). First, the record cited contains two “Contact Notes” from New

Beginnings Health Care signed by Plaintiff’s therapist, Mr. Hagen, not Dr. Sheafor. (R.

474). This can be demonstrated by noting that the prior page contains two “Contact

Notes,” one signed by Mr. Hagen and one signed by Dr. Sheafor (R. 473) and the record

contains an opinion statement with both Dr. Sheafor’s and Mr. Hagen’s signature blocks

and signed by each. Id. at 513. Mr. Hagen noted in the “O[bjective]” portion of his note

“emotional, dramatic,” and in the “A[nalysis]” portion that “suffering seems genuine.”

Id. at 474. These facts support that Plaintiff has pain, but they do not require a finding

that the pain is disabling and they do not provide a functional limitation.

       As the Commissioner’s Brief suggests, the ALJ found Plaintiff has carpal tunnel

syndrome and a history of tenosynovitis of the right wrist and limited her to occasionally

lifting 20 pounds and frequently lifting 10 pounds and to frequent (but not constant)

handling, fingering, or feeling. Thus, it becomes clear that the ALJ assessed limitations

to account for Plaintiff’s pain. An ALJ is not required to assess limitations which would

allow an individual to work pain free. The question for the ALJ in evaluating pain is not

whether there is pain, but whether the pain is so severe as to preclude substantial gainful

activity. Plaintiff has not shown that the record evidence compels a finding of pain so

severe as to preclude substantial gainful activity.



                                             10
       Plaintiff’s appeal to this court’s decision in Harris-Jackson does not require a

different result. As the Commissioner’s Brief suggests, the court in Harris-Jackson noted

that the ALJ in that case based his credibility determination on his finding that the

claimant feigned effort on examination and exaggerated her symptoms, but the court

found the evidence of malingering or feigning was equivocal. Harris-Jackson, 2013 WL

27640 at *10. Moreover, the court stated the purpose of its discussion was

       to show that the ALJ did not review the evidence and Plaintiff’s credibility
       while being properly mindful of the diagnosis of somatoform disorder, and
       to show the error in the ALJ’s failure to recontact Dr. Moeller to request his
       opinion regarding both the onset of Plaintiff’s somatoform disorder and the
       severity of that disorder during the relevant time period.

Id., 2013 WL 27640 at *11. Here, on the other hand, the ALJ acknowledged Plaintiff’s

impairment of somatoform disorder and explained his evaluation of Plaintiff’s allegations

of symptoms. Although Plaintiff disagrees with the ALJ’s evaluation, she has not shown

that the ALJ erred in the standard he applied or that his findings are not supported by

substantial evidence—that the record evidence compels a different analysis.

III.   The Medical Opinion Evidence

       Plaintiff argues the ALJ discounted Dr. Sheafor’s opinion because it was on an

issue reserved to the Commissioner, it did not include a function-by-function analysis,

and it was inconsistent with Dr. Neufeld’s mental status examination. (Pl. Br. 13-14).

She argues none of these reasons is legitimate. She argues that although Dr. Sheafor

opined she has “a combination of disabling and pernicious symptoms that made her

unable to sustain her attention toward seeking and maintaining employment [that

opinion] fits within the regulatory definition of a medical opinion” and is therefore “not

                                             11
on an issued reserved to the Commissioner.” (Pl. Br. 14) (citing Fuller v. Astrue, 766 F.

Supp. 2d 1149, 1161 (D. Kan. 2011)). She argued “there is no requirement a medical

opinion can be found less credible because the physician failed to provide function-by-

function analysis. Neither the regulations or [sic] case law support this conclusion.” And

therefore, “[t]he ALJ had no authority to dismiss the opinion on this basis.” Id. She

argues that Dr. Neufeld’s examination does not undermine Dr. Sheafor’s opinion because

Dr. Neufeld also concluded Plaintiff’s “capacity to maintain adequate performance over

the course of a typical 40-hour work week remained somewhat uncertain given the nature

and severity of reported affective instability.” Id. at 14-15 (quoting R. 451). She

concludes, arguing that the ALJ erred in failing to weigh the June 2015 opinion of the

state agency psychologist, Dr. Cohen and made “clear he did not consider any evidence

[from] prior to February 12, 2016.” Id. at 16 (citing R. 26).

       The Commissioner argues that the ALJ properly and reasonably evaluated the

medical opinions. He argues the reasons the ALJ gave to discount Dr. Sheafor’s opinion

are proper and are supported by the record evidence. (Comm’r Br. 8-9). He argues that

the ALJ also accorded some weight to the opinions of the state agency psychological

consultants that Plaintiff has moderate limitations but accorded Plaintiff the benefit of the

doubt and assessed greater limitations based on Plaintiff’s allegations of symptoms. Id.

at 10. Finally, the Commissioner argues that Dr. Cohen’s opinion related to a period

before she was eligible for benefits, and the record upon which Dr. Cohen formed her

opinion was stale and unclear regarding potential substance abuse during that period. Id.

       A.     Standard for Evaluating Medical Opinions

                                             12
       For claims filed before March 17, 2017, “[m]edical opinions are statements from

physicians and psychologists or other acceptable medical sources5 that reflect judgments

about the nature and severity of [a claimant’s] impairment(s) including [claimant’s]

symptoms, diagnosis and prognosis.” 20 C.F.R. § 416.927(a)(2). Such opinions may not

be ignored and, unless a treating source opinion is given controlling weight, all medical

opinions will be evaluated by the Commissioner in accordance with factors contained in

the regulations. Id. § 416.927(c); SSR 96-5p, West’s Soc. Sec. Reporting Serv., Rulings

123-24 (Supp. 2019). A physician who has treated a patient frequently over an extended

period (a treating source) is expected to have greater insight into the patient’s medical

condition, and his opinion is generally entitled to “particular weight.” Doyal v. Barnhart,

331 F.3d 758, 762 (10th Cir. 2003). But, “the opinion of an examining physician [(a

nontreating source)] who only saw the claimant once is not entitled to the sort of

deferential treatment accorded to a treating physician’s opinion.” Id. at 763 (citing Reid

v. Chater, 71 F.3d 372, 374 (10th Cir. 1995)). However, opinions of nontreating sources

are generally given more weight than the opinions of nonexamining sources who have


       5
           The regulations define three types of “acceptable medical sources:”

       “Treating source:” an “acceptable medical source” who has provided the claimant
with medical treatment or evaluation in an ongoing treatment relationship. 20 C.F.R.
§ 416.902.

      “Nontreating source:” an “acceptable medical source” who has examined the
claimant, but never had a treatment relationship. Id.

       “Nonexamining source:” an “acceptable medical source” who has not examined
the claimant, but provides a medical opinion. Id.

                                              13
merely reviewed the medical record. Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th

Cir. 2004); Talbot v. Heckler, 814 F.2d 1456, 1463 (10th Cir. 1987) (citing Broadbent v.

Harris, 698 F.2d 407, 412 (10th Cir. 1983), Whitney v. Schweiker, 695 F.2d 784, 789

(7th Cir. 1982), and Wier ex rel. Wier v. Heckler, 734 F.2d 955, 963 (3d Cir. 1984)).

       “If [the Commissioner] find[s] that a treating source’s opinion on the issue(s) of

the nature and severity of [the claimant’s] impairment(s) [(1)] is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and [(2)] is not

inconsistent with the other substantial evidence in [claimant’s] case record, [the

Commissioner] will give it controlling weight.” 20 C.F.R. ' 416.927(c)(2); see also, SSR

96-2p, West=s Soc. Sec. Reporting Serv., Rulings 111-15 (Supp. 2018) (“Giving

Controlling Weight to Treating Source Medical Opinions”).

       The Tenth Circuit has explained the nature of the inquiry regarding a treating

source’s medical opinion. Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003)

(citing SSR 96-2p). The ALJ first determines “whether the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques.’” Id. at 1300

(quoting SSR 96-2p). If the opinion is well-supported, the ALJ must confirm that the

opinion is also consistent with other substantial evidence in the record. Id. “[I]f the

opinion is deficient in either of these respects, then it is not entitled to controlling

weight.” Id.

       If the treating source opinion is not given controlling weight, the inquiry does not

end. Id. A treating source opinion is “still entitled to deference and must be weighed

using all of the factors provided in 20 C.F.R. ' 404.1527 and 416.927.” Id. Those

                                               14
factors are: (1) length of treatment relationship and frequency of examination; (2) the

nature and extent of the treatment relationship, including the treatment provided and the

kind of examination or testing performed; (3) the degree to which the physician’s opinion

is supported by relevant evidence; (4) consistency between the opinion and the record as

a whole; (5) whether or not the physician is a specialist in the area upon which an opinion

is rendered; and (6) other factors brought to the ALJ’s attention which tend to support or

contradict the opinion. Id. at 1301; 20 C.F.R. ' 416.927(c)(2-6); see also Drapeau v.

Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001) (citing Goatcher v. Dep’t of Health &

Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)).

       After considering the factors, the ALJ must give reasons in the decision for the

weight he gives the treating source opinion. Id. 350 F.3d at 1301. “Finally, if the ALJ

rejects the opinion completely, he must then give ‘specific, legitimate reasons’ for doing

so.” Id. (citing Miller v. Chater, 99 F.3d 972, 976 (10th Cir. 1996) (quoting Frey v.

Bowen, 816 F.2d 508, 513 (10th Cir. 1987)).

       B.     The ALJ’s Findings

       As it relates to Plaintiff’s mental abilities, the ALJ assessed Plaintiff with the

mental RFC “limited to simple, routine, repetitive tasks with occasional interaction with

co-workers and the general public; and she retains the ability to accept supervision on a

basic level.” (R. 31) (finding no. 4, bold omitted). In doing so, he evaluated the medical

opinions of four doctors; Plaintiff’s treating psychiatrist, Dr. Sheafor; the consultant

psychologist, Dr. Neufeld, and two state agency psychological consultants, Dr. Maddox

and Dr. Adams. Id. at 34-36. Considering Dr. Sheafor’s opinion, he noted “that an

                                              15
opinion on whether an individual is disabled goes to an issue reserved to the

Commissioner and therefore cannot be given special significance, such opinion should

still be considered in the assessment of the claimant’s residual functional capacity.” (R.

34). He discounted the opinion because it was “not a function-by-function analysis,” and

was inconsistent with Dr. Neufeld’s examination. Id. He went on to discount the opinion

because it contains no explanation for the limitations expressed, Dr. Sheafor’s treatment

notes do not contain symptom observations or examinations, and the opinion does not

explain how the limitations expressed therein would apply in a work setting. Id. at 35.

He accorded no weight to Dr. Shaefor’s letter opinion which stated Plaintiff’s “condition

has been disabling” (R. 446), and minimal weight to Dr. Sheafor’s medical source

statement. (R. 510-11).

       The ALJ considered Dr. Neufeld’s report of his examination and accorded it

significant weight. Id. at 35. He recognized that Dr. Neufeld acknowledged Plaintiff’s

“capacity to maintain adequate performance over the course of a typical 40-hour work

week remained somewhat uncertain given the nature and severity of reported affective

instability,” id. (citing 6F/5, R. 451), but accorded significant weight because during the

consultative exam Plaintiff

       presented as well-developed and nourished, and she appeared her state [sic]
       age. Her hygiene and grooming were good. Her voice was clear, and her
       speech was goal directed and of a normal rate, rhythm, and volume. She
       made appropriate eye contact. She interacted in a friendly and appropriate
       manner. Her affect was euthymic, and she smiled and laughed in an easy
       and appropriate manner. She did not appear distractible, and clinical
       assessment of attention and concentration revealed no gross deficits. She
       was able to repeat up to 8 digits forward and 6 digits backward. Her
       memory for recent and remote material was grossly intact based on the

                                             16
       range of information she related during the interview. She was able to
       name 3 out of 3 objects after a several minute delay.

(R. 35) (citing Ex. 6F/3-4, R. 449-50).

       The ALJ summarized the opinions of the state agency psychological consultants,

Dr. Maddox and Dr. Adams, who found Plaintiff not disabled, and noted the only

difference between the opinions was Dr. Maddox opined Plaintiff could carry out

moderately complex instruction whereas Dr. Adams opined she was able only to carry

out intermediate level (3-4 step) instructions. (R. 35-36) (citing Exs. 3A/12, 6A/13; R.

97, 114). The ALJ noted that he accorded only some weight to these opinions “taking

into consideration the claimant’s subjective complaints.” Id. at 35, 36.

       C.     Analysis

       The court finds no error in the ALJ’s evaluation of the medical opinions. Dr.

Sheafor’s letter opinion that Plaintiff’s condition “has been disabling” (R. 446) is

certainly an opinion that Plaintiff is disabled and as such is not a medical opinion. 20

C.F.R. § 416.927(d). Consequently, it will not be given “any special significance.” Id.

(d)(3). Nevertheless, as the ALJ specifically noted, and as this court found in Fuller, it

will still be considered as will all medical opinions. (R. 34); 766 F. Supp. 2d at 1161; 20

C.F.R. § 416.927(b). While an ALJ is not required by case law or regulation to discount

a medical opinion because it does not contain a function-by-function analysis, the ALJ

has the responsibility to weigh medical opinions, and whether that opinion explains the

functional limitations resulting from a claimant’s impairments is a factor tending “to

support or contradict the medical opinion” and may be considered and relied upon by the


                                             17
ALJ. 20 C.F.R. § 416.927(d)(6). Plaintiff’s final argument that Dr. Neufeld also

concluded Plaintiff’s “capacity to maintain adequate performance over the course of a

typical 40-hour work week remained somewhat uncertain given the nature and severity of

reported affective instability” (Pl. Br. 14-15) (quoting R. 451), ignores the fact the ALJ

specifically recognized the reservations expressed by Dr. Neufeld and determined they

were outweighed by the results of the mental status examination Dr. Neufeld performed.

Moreover, as the Commissioner’s Brief suggests the ALJ accorded some weight to the

medical opinions of Dr. Maddox and Dr. Adams which tend also to support the ALJ’s

evaluation. Because the record evidence supports the ALJ’s evaluation and does not

compel the evaluation preferred by Plaintiff, the court may not reject the ALJ’s

evaluation. “The possibility of drawing two inconsistent conclusions from the evidence

does not prevent an administrative agency’s findings from being supported by substantial

evidence. We may not displace the agency’s choice between two fairly conflicting

views, even though the court would justifiably have made a different choice had the

matter been before it de novo.” Lax, 489 F.3d at 1084 (citations, quotations, and bracket

omitted); see also, Consolo v. Fed. Maritime Comm=n, 383 U.S. 607, 620 (1966).

       Finally, Plaintiff’s appeal to the ALJ’s failure to evaluate Dr. Cohen’s June 2015

opinion does not require remand. Dr. Cohen’s opinion appears in a Disability

Determination Explanation dated June 18, 2015. (R. 72-84). That explanation reveals it

was an initial level determination that Plaintiff was not disabled. (R. 83). There is no

evidence Plaintiff appealed that decision and the record demonstrates that it was closed.

Id. at 87. Thereafter, Plaintiff filed a new application on February 12, 2016 which is at

                                             18
issue here. There is no record evidence the prior application was reopened or that

Plaintiff requested that the application be reopened. That fact explains the ALJ’s

discussion of the “evidence prior to the period at issue,” and his explanation that

“evidence prior to the period at issue was not considered when formulating the claimant’s

current limitations below.” (R. 26). There was no error in the ALJ’s decision not to

evaluate Dr. Cohen’s opinion contained in the prior denial decision.

       Plaintiff has shown no error in the ALJ’s decision.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated March 24, 2020, at Kansas City, Kansas.




                                              s:/ John W. Lungstrum
                                              John W. Lungstrum
                                              United States District Judge




                                             19
